Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 now recites specific relationships between the coefficients of friction for each of the feed roller, the separation roller, the adjacent media and the coefficient of friction of media that is acted upon by the claimed apparatus.  This results in confusion as to what conditions are needed to infringe or not infringe claim 1.  As best understood, the same hypothetical apparatus can both infringe claim 1 and not infringe claim 1 depending upon which media is acted upon by such apparatus.  Every time you put a different type of media (different coefficient of friction media) into the claimed apparatus, the conditions change for the required coefficients of friction for each of the feed roller, the separation roller and the adjacent media in order to infringe claim 1.  Further clarification is needed to understand the scope (metes and bounds) of claim 1.  Claims 2-4 and 6-10 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2012/0113488 (Machida et al.) (hereinafter “Machida”) (a reference of record).
Regarding claim 1, Figs. 14-17 of Machida show a medium feeding apparatus (Fig. 14) comprising: 
a feed roller (111 in Figs. 14-17) that feeds a plurality of media and makes contact with a lowermost medium of the media mounted in a medium mount (101 in Fig. 14) where media to be fed are mounted and rotates to feed the lowermost medium;
a separation roller (112 in Figs. 14-17) that nips the media together with the feed roller (111) to separate the media and that is rotated in a first rotation direction to feed the media to a downstream side in a feeding direction; 
a motor (103 in Fig. 14) that applies driving torque to the separation roller (112) in a second rotation direction that is opposite to the first rotation direction; 
a torque limiter (112a in Fig. 14) that, when rotation torque applied to the separation roller (112) in the first rotation direction exceeds a preset upper torque limit, causes the separation roller (112) to rotate at idle in the first rotation direction, independently of the driving torque; 
a plurality of detectors (including 150 and 160 in Fig. 14) that detect passage of the media, the detectors (150 and 160) being disposed downstream of a nip position between the feed roller (111) and the separation roller (112) in the feeding direction; 
an operation unit (“user interface control” in numbered paragraph [0116]) that is provided at a housing (100) of the medium feeding apparatus to be operated by a user;
a controller (106) that controls the motor (103), wherein 
during a feeding operation in which a first medium and a second medium are fed in this order, the controller (106) switches between a drive period in which the motor (103) is driven and a break period in which the motor (103) is not driven, based on detection results of the plurality of detectors (150 and 160), 2 of 14Application No. 16/554,251 Amendment dated August 5, 2021 Reply to Office Action dated May 27, 2021 
the break period containing a timing at which a rear edge of the first medium leaves the nip position.  See, e.g., see ST12 to ST14 in Fig. 17 and numbered paragraph [0125], which teach a break period “d” that contains a timing at which a rear edge of the first medium (S) leaves the nip (nip between elements 111 and 112) of element 110 until the rear edge of the first medium (S) reaches sensor (160).  This meets the break period limitations of claim 1.  The embodiment in Figs. 14-17 of Machida teaches most of the limitations of claim 1, but does not explicitly show a plurality of suppression units or an operation converter that converts movement of the operation unit into displacement of the suppression units, as claimed.
The embodiment in Figs. 20-24B of Machida shows that it is well-known in the art to provide a medium feeding apparatus (Fig. 20) with a stopper (400) that includes a plurality of suppression units (including 404) that suppress front edges of a media from making contact with a separation roller (321), wherein ends of the suppression units (including 404) are configured to be displaceable along a thickness of the media and be moved between overlapping and not overlapping a feed roller (311) as seen along a rotation axis of the feed roller (311); 
an operation converter (including 307) that converts movement of an operation unit (e.g., “user interface control” in numbered paragraph [0116]) into displacement of the suppression units (including 404).  Numbered paragraph [0161] of Machida explains that this stopper arrangement helps to prevent sheets from entering the apparatus.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to provide the apparatus in Figs. 14-17 of Machida with a stopper arrangement, for the purpose of stopping sheets from entering the apparatus, as taught by numbered paragraph [0161] of Machida.  
Also, MPEP2115 states “Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  The new recitation “each of the feed and the separation roller has an outer circumferential surface made of an elastic material that satisfies the following relationships: mu1 > mu2, mu1 > mu3, mu1 >mu4, mu2< mu3, mu2 < mu4, and mu4 < mu3, where mu1 denotes a coefficient of friction between the feed roller and the separation roller, mu2 denotes a coefficient of friction between adjacent media of the plurality of media, mu3 denotes a coefficient of friction between the feed roller and one of the plurality of media, and mu4 denotes a coefficient of friction between the separation roller and one of the plurality of media” in claim 1 depends upon the material or article worked upon by the structure being claimed.  As such, this recitation does not impart patentability to claim 1 over the prior art Machida apparatus, particularly in view of MPEP2115.  
Regarding claim 2, as best understood, Figs. 14-16 of Machida show a first detector (170) that detects the passage of the media, the first detector (170) being disposed downstream of the nip position in the feeding direction; 
a transport roller (120) that feeds the media to the downstream side, 
the transport roller (120) being disposed downstream of the first detector (150) in the feeding direction; and 
a second detector (160) that detects the passage of the media, the second detector (160) being disposed downstream of the transport roller (120) in the feeding direction, wherein the plurality of detectors (including 150 and 160) include the first detector (150) and the second detector (160), and the controller (106) sets the break period to a period containing a time interval between when the second detector (160) detects passage of a front edge of the first medium and when the first detector (150) detects passage of the rear edge of the first medium.  
Regarding claim 3, Figs. 20-24B of Machida show that the plurality of suppression units (including 404) suppress front edges of the media from making contact with a separation roller (321) by making contact with the front edges of the media other than at least the lowermost medium, the suppression units (including 404) being disposed upstream of a nip position between 321 and 311, the suppression units (including 404) being spaced along a width of the media in a direction intersecting the feeding direction.   
Regarding claim 4, Figs. 20-24B of Machida show that the suppression units (including 404) are arranged on both sides of a separation roller (321) along the width of the media in the direction intersecting the feeding direction.  
Regarding claim 7, numbered paragraph [0116] discloses that the operation unit  is operably disposed on an exterior of a housing (100).  The apparatus has a built in user interface control directly operated by a user.
Regarding claim 10, Figs. 14-17 show an image reading apparatus comprising: 
a reader (including 170 and 170) that reads the media; and 
the medium feeding apparatus according to claim 1 which feeds the media to the reader (including 170 and 170).   
Response to Arguments
4.	Applicant's arguments filed 4/22/2022 have been fully considered but they are not persuasive.
Applicant argues
Machida fails to teach, suggest, or reasonably disclose the claimed "coefficient of friction" relationship between the feed roller and the separation roller. This relationship reduces the possibility of the leading end of a medium from becoming curled that might arise from the "kickback phenomenon". 
The examiner disagrees with this argument.  MPEP2115 states “Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).”  The recitation “each of the feed and the separation roller has an outer circumferential surface made of an elastic material that satisfies the following relationships: mu1 > mu2, mu1 > mu3, mu1 >mu4, mu2< mu3, mu2 < mu4, and mu4 < mu3, where mu1 denotes a coefficient of friction between the feed roller and the separation roller, mu2 denotes a coefficient of friction between adjacent media of the plurality of media, mu3 denotes a coefficient of friction between the feed roller and one of the plurality of media, and mu4 denotes a coefficient of friction between the separation roller and one of the plurality of media” in claim 1 depends upon the material or article worked upon by the structure being claimed.  As such, this recitation does not impart patentability to claim 1 over the prior art Machida apparatus, particularly in view of MPEP2115.  
Allowable Subject Matter
5.	Claims 12-15 are allowed.  Claims 6, 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653